DETAILED ACTION
This office action is in response to the amendment filed on 12/29/2021. Claim 9 is cancelled, claim 16 is added and claims 1, 10 and 12 have been amended. Claims 1-8 and 10-16 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to image compression technique for effectively transmitting, storing, and reproducing information of high resolution and high quality images.
Prior art:
Kim (US 2015/0341637) 
Lim (US 2021/0274175)

	The closest prior art Kim, paragraph 8 discloses calculating the maximum block size based on the first information corresponding to the minimum block size and the second information corresponding to the difference; decoding, from the bitstream, partition information of a square current block having the derived maximum block size by a tree structure to thereby identify one or more subblocks in the current block which have sizes equal to or larger than the minimum block size.wherein the partitioning information includes a first flag indicating whether the current block is partitioned as quad-tree (QT) type, and based on a value of the first flag being 0, the partitioning information includes a second flag and a third flag, the second flag indicates a partitioning direction of the current block, and the third flag indicates whether a partition type of the current block is a binary-tree (BT) type or ternary-tree (TT) type”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-8 and 10-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481